 
 
II 
110th CONGRESS 2d Session 
S. 3440 
IN THE SENATE OF THE UNITED STATES 
 
August 1, 2008 
Ms. Snowe (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To amend title 49, United States Code, to enhance aviation safety. 
 
 
1.Short titleThis Act may be cited as the Aviation Safety Enhancement Act of 2008. 
2.Aviation safety whistleblower investigation officeSection 106 of title 49, United States Code, is amended by adding at the end the following: 
 
(s)Aviation safety whistleblower investigation office 
(1)EstablishmentThere is established in the Department of Transportation an Aviation Safety Whistleblower Investigation Office (referred to in this subsection as the Office). 
(2)Director 
(A)AppointmentThe head of the Office shall be the Director, who shall be appointed by the Secretary of Transportation. 
(B)QualificationsThe Director shall have a demonstrated ability in investigations and knowledge of, or experience in, aviation. 
(C)TermThe Director shall be appointed for a term of 5 years. 
(D)VacancyAny individual appointed to fill a vacancy in the position of the Director occurring before the expiration of the term for which the individual’s predecessor was appointed shall be appointed for the remainder of that term. 
(3)Complaints and investigations 
(A)Authority of directorThe Director shall— 
(i)receive complaints and information submitted by employees of persons holding certificates issued under title 14, Code of Federal Regulations, and employees of the Administration concerning the possible existence of an activity relating to a violation of an order, regulation, or standard of the Administration or any other provision of Federal law relating to aviation safety; 
(ii)assess complaints and information submitted under clause (i) and determine whether a substantial likelihood exists that a violation of an order, regulation, or standard of the Administration or any other provision of Federal law relating to aviation safety may have occurred; and 
(iii)based on findings of the assessment conducted under clause (ii), submit written recommendations to the Administrator of the Federal Aviation Administration (referred to in this subsection as the Administrator) for further investigation or corrective actions. 
(B)Disclosure of identitiesThe Director shall not disclose the identity of an individual who submits a complaint or information under subparagraph (A)(i) unless— 
(i)the individual provides written consent to the disclosure; or 
(ii)the Director determines, in the course of an investigation, that the disclosure is unavoidable. 
(C)Independence of directorThe Secretary of Transportation, the Administrator, or any officer or employee of the Administration may not prevent or prohibit the Director from— 
(i)initiating, carrying out, or completing any assessment of a complaint or information submitted subparagraph (A)(i); or 
(ii)reporting to Congress on any such assessment. 
(D)Access to informationIn conducting an assessment of a complaint or information submitted under subparagraph (A)(i), the Director shall have access to all records, reports, audits, reviews, documents, papers, recommendations, and other material necessary to determine whether a substantial likelihood exists that a violation of an order, regulation, or standard of the Administration or any other provision of Federal law relating to aviation safety may have occurred. 
(4)Responses to recommendationsThe Administrator shall submit a written response to a recommendation submitted by the Director under subparagraph (A)(iii) and retain records related to any further investigations or corrective actions taken in response to the recommendation. 
(5)Incident reportsIf the Director determines there is a substantial likelihood that a violation of an order, regulation, or standard of the Administration or any other provision of Federal law relating to aviation safety may have occurred that requires immediate corrective action, the Director shall expeditiously report the potential violation to the Administrator and the Inspector General of the Department of Transportation. 
(6)Reporting of criminal violations to inspector generalIf the Director has reasonable grounds to believe that there has been a violation of Federal criminal law, the Director shall expeditiously report the violation to the Inspector General. 
(7)Annual reports to CongressNot later than October 1 of each year, the Director shall submit a report to Congress that contains— 
(A)information on the number of complaints submitted and information received by the Director under paragraph (3)(A)(i) during the preceding 12-month period; 
(B)summaries of the submissions described in subparagraph (A); 
(C)summaries of further investigations and corrective actions recommended in response to the submissions described in subparagraph (A); and 
(D)summaries of the responses of the Administrator to the recommendations described in subparagraph (C). . 
3.Modification of customer service initiative 
(a)FindingsCongress finds the following: 
(1)Subsections (a) and (d) of section 40101 of title 49, United States Code, directs the Federal Aviation Administration (in this section referred to as the Administration) to make safety its highest priority. 
(2)In 1996, to ensure that there would be no appearance of a conflict of interest for the Administration in carrying out its safety responsibilities, Congress amended section 40101(d) of such title to remove the responsibilities of the Administration to promote airlines. 
(3)Despite these directives from Congress regarding the priority of safety, the Administration— 
(A)issued a vision statement in which it stated that the vision of the Administration includes being responsive to our customers and accountable to the public; and 
(B)issued a customer service initiative in 2003, which required aviation inspectors to treat air carriers and other aviation certificate holders as customers rather than as regulated entities. 
(4)The initiatives described in paragraph (3) appear to have given regulated entities and Administration inspectors the impression that the management of the Administration gives an unduly high priority to the satisfaction of regulated entities regarding its inspection and certification decisions and other lawful actions of its safety inspectors. 
(5)As a result of the emphasis on customer satisfaction, some managers of the Administration have discouraged vigorous enforcement and replaced inspectors whose lawful actions adversely affected an air carrier. 
(b)Modification of initiativeNot later than 90 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall modify the customer service initiative, mission, and vision statements, and other statements of policy of the Administration— 
(1)to remove any reference to air carriers and other entities regulated by the Administration as customers; 
(2)to clarify that in regulating safety, the only customers of the Administration are individuals traveling on aircraft; and 
(3)to clarify that air carriers and other entities regulated by the Administration do not have the right to select the employees of the Administration who will inspect their operations. 
(c)Safety priorityIn carrying out the Administrator’s responsibilities, the Administrator shall ensure that safety is given a higher priority than preventing the dissatisfaction of an air carrier or other entity regulated by the Administration with an employee of the Administration. 
4.Post-employment restrictions for flight standards inspectors 
(a)In generalSection 44711 of title 49, United States Code, is amended by adding at the end the following: 
 
(d)Post-employment restrictions for flight standards inspectors 
(1)ProhibitionA person holding an operating certificate issued under title 14, Code of Federal Regulations, may not engage in employment negotiations, knowingly employ, or make a contractual arrangement of employment with an employee of the Federal Aviation Administration if the individual, in the preceding 2-year period— 
(A)served as, or was responsible for oversight of, a flight standards inspector of the Agency; and 
(B)had responsibility to inspect, or oversee inspection of, the operations of the certificate holder. 
(2)Written and oral communicationsFor purposes of paragraph (1), an individual shall be considered to be acting as an agent or representative of a certificate holder in a matter before the Administration if the individual makes any written or oral communication on behalf of the certificate holder to the Administration (or any of its officers or employees) in connection with a particular matter, whether or not involving a specific party and without regard to whether the individual has participated in, or had responsibility for, the particular matter while serving as a flight standards inspector of the Administration. . 
(b)ApplicabilityThe amendment made by subsection (a) shall not apply to an individual employed by a certificate holder as of the date of the enactment of this Act. 
5.Assignment of principal supervisory inspectors 
(a)In generalAn individual serving as a principal supervisory inspector of the Administration may not be responsible for overseeing the operations of a single air carrier for a continuous period of more than 5 years. 
(b)Transitional provisionAn individual serving as a principal supervisory inspector of the Agency with respect to an air carrier as of the date of enactment of this Act may be responsible for overseeing the operations of the carrier until the last day of the 5-year period specified in subsection (a) or the last day of the 2-year period beginning on such date of enactment, whichever is later. 
(c)Issuance of orderNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order to carry out this section. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out this section. 
6.Improved Voluntary Disclosure Reporting System 
(a)Defined termIn this section, the term Voluntary Disclosure Reporting Program means the program established by the Federal Aviation Administration through Advisory Circular 00–58A, dated September 8, 2006. 
(b)Verification and evaluationThe Administrator of the Federal Aviation Administration shall modify the Voluntary Disclosure Reporting Program to require inspectors to— 
(1)verify that air carriers implement comprehensive solutions to correct the underlying causes of the violations voluntarily disclosed by such air carriers; and 
(2)evaluate, before accepting a new report of a previously disclosed violation, whether the air carrier took the actions described in paragraph (1). 
(c)Supervisory review of voluntary self-disclosuresThe Administrator shall establish a process by which voluntary self-disclosures received from air carriers are reviewed and approved by a supervisor after the initial paper review by an inspector. 
7.National Review Team 
(a)EstablishmentThe Administrator of the Federal Aviation Administration shall establish a National Review Team, comprised of Federal Aviation Administration inspectors who are serving or have served as principal supervisory inspectors. 
(b)ResponsibilitiesThe National Review Team shall conduct periodic, unannounced audits of air carrier operations and maintenance practices and procedures to evaluate air carrier oversight carried out by the Federal Aviation Administration throughout the United States. 
(c)SupervisionThe National Review Team shall be directly supervised by the Associate Administrator for Aviation Safety. 
(d)LimitationThe Associate Administrator for Aviation Safety shall prohibit each member of the National Review Team from participating in any audit described in subsection (b) if such member had previously had the responsibility for inspecting, or overseeing the inspection of, the operations of the air carrier that is the subject of such audit. 
8.Headquarters review of air transportation oversight system database 
(a)ReviewsThe Administrator of the Federal Aviation Administration shall establish a process by which the air transportation oversight system database of the Federal Aviation Administration is reviewed by a team of employees of the Administration on a monthly basis to ensure— 
(1)the identification of any trends in regulatory compliance; and 
(2)that appropriate corrective actions are taken in accordance with Administration regulations, advisory directives, policies, and procedures. 
(b)Monthly team reports 
(1)In generalThe team of employees conducting a monthly review of the air transportation oversight system database under subsection (a) shall submit a report on the results of the review to the Administrator, the Associate Administrator for Aviation Safety, and the Director of Flight Standards. 
(2)ContentsEach report submitted under paragraph (1) shall identify— 
(A)any trends in regulatory compliance discovered by the team of employees in conducting the monthly review; and 
(B)any corrective actions taken or proposed to be taken in response to the trends. 
(c) Quarterly reports to CongressThe Administrator shall submit a quarterly report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— 
(1)describes the results of the reviews of the air transportation oversight system database conducted under this section; and 
(2)includes copies of reports received under subsection (b). 
9.RulemakingNot later than 90 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prescribe regulations to carry out this Act and the amendments made by this Act. 
 
